Citation Nr: 0807569	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran had active duty from July 1955 to July 1957.  He 
died in February 2001.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied a claim of entitlement to DIC solely under the 
provisions of 38 U.S.C.A. § 1151 (no other issue is before 
the Board at this time).

In her VA Form 9 filing received in February 2006, the 
appellant argued that the cause of the veteran's death was 
due to service connected disability.  It appears she is 
seeking to reopen a prior final denial of a claim for DIC 
under 38 U.S.C.A. § 1310.  See Board decision dated July 
2004.  This separate and distinct claim, which has been 
previously addressed by the Board, which is not currently 
before the Board, is referred to the RO for appropriate 
action to find if new and material evidence has been 
submitted to reopen this claim. 


FINDING OF FACT

The veteran's death was not caused by, or hastened by, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the VA 
in furnishing treatment or prescribing medications, nor is it 
the result of an event that was not reasonably foreseeable.





CONCLUSION OF LAW

The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.361 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151.  She asserts that the veteran's death 
was caused by, or hastened by, VA's prescription of 
Metoprolol, Amlodipine, Metformin and Simvastin on January 
18, 2001.  She states that, following the prescriptions, the 
veteran became gravelly ill, bedridden and died within one 
month of taking the medications.

The provisions of 38 U.S.C.A. § 1151 provide that VA shall 
award compensation for a qualifying additional disability or 
a qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
or death must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each body part involved or system separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish causation.  See 38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, the veteran must show that 
the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death, and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  
Consent may be express (given orally or in writing) or 
implied under the circumstances specified in 38 C.F.R. 
§ 17.32(b).  38 C.F.R. § 3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Briefly summarized, the veteran died on February [redacted], 2001, at 
the Temple, Texas VA Hospital (VAH).  His initial death 
certificate, issued on December [redacted], 2001, identified the 
immediate cause of the death as basilar artery thrombosis 
resulting in large stroke due to (or as a likely consequence 
of ) diabetes mellitus, hyperlipidemia and hypertension.  On 
December [redacted], 2001, the veteran's death certificate was 
amended to reflect an immediate cause of death due to large 
mid brain stroke involving pons due to (or as a likely 
consequence of ) hypertension, diabetes mellitus and organic 
brain syndrome following trauma.  Hyperlipidemia was listed 
as another significant condition contributing to the cause of 
the veteran's death.

In pertinent part, the veteran was seen by his primary VA 
physician on January 18, 2001 for a three-month follow-up 
with laboratory work.  His past medical history was 
significant for organic brain syndrome, diabetes mellitus, 
hypertension, hyperlipidemia, and status post transient 
ischemic attack (TIA).  He had a history of non-compliance 
with his hypertensive medications, at times preferring self-
treatment through diet rather than medication.  This fact 
only provides evidence against this claim.  

At this visitation in January 2001, his only complaint was a 
lesion on the roof of his mouth which, by physical 
examination, was described as a small papulelike lesion on 
the right side of his palate.  Otherwise, his physical 
examination was unremarkable.  He had a blood pressure 
reading of 158/80.  Laboratory testing was significant for 
abnormal glucose and cholesterol levels.  The VA physician 
increased a prescription of Norvasc to 10 mg. once daily 
(qd), and added prescriptions of Metformin 500 mg. twice per 
day (bid), and Zocor 20 mg. once per day.

The record next reflects that the veteran was seen at the 
Providence Health Center emergency room on January 30, 2001.  
He complained of dizziness with a feeling of right ear 
plugging.  His discharge summary indicated an assessment of 
vertigo/sinusitis.  He had a blood pressure reading of 207/97 
and was specifically advised as follows: "You must follow up 
with your primary care physician to get your blood pressure 
under control."

On February 2, 2001, the veteran arrived at the Providence 
Health Center emergency room by emergency medical services 
(EMS) with an inability to move his left side.  He had left 
facial droop, a lethargic mental status and slurred speech.  
His eyes were closed, but he was able to open his eyes to 
command.  He was treated with Valium, Compazine, Deltasone, 
and Bactrim.  A computed tomography (CT) scan of the head was 
significant only for an old tiny infarct in the left caudate 
nucleus.  He was transferred to the Temple VAH with an 
impression of acute transient ischemic attack with left-sided 
weakness, partially resolved.

On his arrival at the Temple VAH at 17:39 on February 2, 
2001, the veteran was unable to sit up, responded minimally 
(even to deep sternal rub) and his speech could not be 
understood.  His peripheral examination was suspicious for 
the right brain hemisphere, but he also had slurred speech 
which may have been due to his Compazine treatment prior to 
arrival.  He was assessed as likely having had a stroke, and 
placed in the intensive care unit (ICU) where extensive 
evaluations were performed, including repeat CT scans of the 
head, electroencephalogram (EEG) and laboratory testing.  

On February 3, 2001, VA physicians obtained verbal consent 
from the veteran's family to intubate him, as he was 
tachypneic and using his accessory musculature to aid in 
respirations.

On February 4, 2001, VA's Chief of Pulmonary and Critical 
Care noted that the veteran had not awakened since his 
cerebrovascular accident (CVA) which could not be blamed on 
the Midazolam given during intubation.  The veteran's 
prognosis for meaningful recovery was deemed quite poor.

On February 5, 2001, the attending ICU physician indicated 
that the veteran's status had progressed to quadraparesis.  
He appeared "locked-in," but repeat CT scan did not show 
any changes to explain his findings.  An attempt to obtain 
magnetic resonance imaging (MRI) scans was considered 
depending upon whether the veteran could be ventilated.

On February 6, 2001, VA's Chief of Pulmonary and Critical 
Care concurred with the assessment of "locked in syndrome" 
which had been missed by prior examinations as it was likely 
masked by prior sedation.  He was taken off of mechanical 
ventilation.

On February 8, 2001, a neurology consultation provided an 
assessment of a likely infarction in the basis pontis sparing 
the tegmentum.  VA's Chief of Pulmonary and Critical Care 
concluded that the veteran's progress for meaningful recovery 
was nil.  The veteran's family consented to tube feeding as 
well as a code status of do not resuscitate and do not 
intubate (DNR/DNI).  

As indicated above, the veteran died on February [redacted], 2001.

On December 19, 2001, the appellant spoke to VA's Chief 
Medical Officer (CMO) of the Temple ICF about her concern 
that prescriptions of Metoprolol, Amlodipine, Metformin, and 
Simvastin, prescribed by VA on January 18, 2001, had caused 
the veteran's death.  VA's CMO reviewed the veteran's record 
and concluded that he could not make any correlation between 
the prescribed medications on January 18, 2001 as the 
causative agent of the veteran's brain stem stroke.  Such a 
report provides evidence against this claim. 

The Board finds that the opinion by VA's CMO constitutes 
highly probative medical evidence against this claim, a 
conclusion which the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  The additional 
medical evidence shows that the veteran suffered an 
overwhelming brain stroke resulting in is quadraparesis from 
which he was unable to recover.  There is no competent 
evidence suggesting that his death was accelerated as a 
result of VA care prior to and during his terminal VA 
hospitalized care. 

In this case, the only evidence supporting the appellant's 
claim is her own lay statements.  The appellant, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or an opinion as to 
medical causation or the appropriateness of medical care.  
Accordingly, her lay opinion cannot constitute competent 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988).

The Board has considered the January 28th, 2008 statement of 
the widow's doctor, and the argument of appellant's 
representative, but the appellant's health is not the issue 
before the Board at this time.

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the claim that the veteran's death was caused by, 
or hastened by, carelessness, negligence, lack of proper 
skill, error in judgment or a similar instance of fault in 
connection with treatment rendered by VA in furnishing 
treatment or prescribing medications, nor is it the result of 
an event that was not reasonably forseeable.  Therefore, the 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).



The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also requires VA 
to provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. 

As noted in the Introduction, the claim before the Board is 
limited solely to the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.  A potential claim to 
reopen a previous final decision denying DIC under 
38 U.S.C.A. § 1310 has been referred to the RO.  The issue in 
this case does not involve whether service connected 
disability contributed to the cause of the veteran's death.  
As such, the tailored notice requirements identified in Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007), does not 
appear to apply to this case.

In any event, the Board finds that the record clearly 
indicates that the appellant has been provided adequate 
notice from the VA to proceed in this case.  The appellant 
appears well informed as to the type of evidence she is 
required to produce to succeed in this case. 

Here, the VCAA duty to notify was substantially satisfied by 
way of a pre-adjudicatory letter sent to the appellant in 
March 2005.  The letter informed the appellant of what 
evidence was required to substantiate a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  The Dingess 
decision was rendered in March 2006, and Dingess compliant 
notice was sent in July 2006.  Although the pre-adjudicatory 
notice did not address the Dingess requirements, such error 
was harmless given that compensation under 38 U.S.C.A. § 1151 
is being denied, and hence no rating or effective date will 
be assigned.

To the extent that any notice deficiency exists in this case, 
the appellant has demonstrated her actual knowledge of the 
evidentiary requirements as she has identified all pertinent 
VA treatment records.  These records reflect that the 
appellant sought a medical opinion relating the veteran's 
death to VA prescribed medications.  See VA clinical record 
dated December 19, 2001.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as there are no notice errors that 
have affected the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records pertaining to the veteran's treatment several years 
prior to his death, to include 2001 clinical records which 
the appellant claims demonstrate negligent VA treatment.  The 
RO also obtained private treatment records for the immediate 
time period preceeding the veteran's death.  The record 
includes a December 2001 medical statement, based upon review 
of the medical records, opining that a correlation could not 
be made between the cause of the veteran's death and VA 
prescribed medications.  The record does not reflect any 
competent evidence suggesting an association between the 
cause of the veteran's death and negligent VA treatment.  As 
such, VA has no further duty to obtain medical opinion in the 
claim.  See Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


